Citation Nr: 1621151	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-32 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a broken right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008; a statement of the case was issued in June 2010; and a substantive appeal was received in August 2010.   

The Veteran presented testimony at a Board hearing in February 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased rating for a left ankle disability were raised by the Veteran in March 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's broken right hand was not a reasonably foreseeable consequence of VA treatment.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for a broken right hand have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

§ 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

At his February 2016 Board hearing, the Veteran testified that at approximately lunchtime, he was seeking treatment for alcohol abuse.  He was coming down a stairwell in a VA hospital when he reached for the doorknob (HT, pgs. 3, 11, 13).  The door, was kicked open from the other side, banging into the Veteran's hand.  From other correspondence of record it is noted that the door was kicked open by an employee at the VA facility.  

The Veteran stated that he initially just "shook it off."  However, he was at the gym later that afternoon and the pain wasn't going away and swelling became worse.  Someone at the gym told him that it was broken; and so the Veteran went to the Biloxi Emergency Room (HT, p. 4).  X-rays were taken and he underwent surgery in New Orleans.  Metal pins and plates were inserted as part of the surgery.  When the Veteran got back to Biloxi, he was told that they would take out the metal in six months, but it was actually closer to a year later that the metal came out (HT, pgs. 5-6).  The Veteran stated that after taking out the metal, the stitches were not carefully placed, there was no bandage, and he was sent home with a bag of medicines (none of which were antibiotics) (HT, p. 7).  He stated that he subsequently developed an infection and his hand swelled up again.  Then Hurricane Katrina hit and he was unable to get antibiotics.  He stated that the only thing open was the hurricane ER.  He went there and was sent straight to a specialist orthopedic group so that he would not lose his hand (HT, pgs. 7-8).  

The Veteran contends that the surgery caused abnormality and paralysis in his hand.  He stated that he drops things.  He testified that he now receives treatment at the Mobile VA and that a doctor has told him that the VA was negligent (HT, p.8).  He stated that he has trouble staying gainfully employed inasmuch as he is a painter.  He stated that he was hired as a painter until his employer saw the condition of his hand.  The employer was afraid that he would drop the sander or spray gun.  He stated that he now works as a janitor (HT, pgs. 8-9).  

The treatment records reflect that on October 20, 2004, the Veteran, as part of AA treatment, attended a 150 minute (2 1/2 hour) lecture.  The addiction therapist's treatment report is date stamped 14:08 (2:08 p.m.) (VBMS, 12/7/06, p. 157).  A second treatment report reflects that the Veteran sought treatment for a swollen right hand.  He reported that he was about to go through a door when someone on the other side was opening it.  The door hit his hand.  He reported that initially, it did not hurt much but then later he had swelling and pain (VBMS, 12/7/06, p. 154).  This treatment report is date stamped 14:57 (2:57 p.m.) (VBMS, 12/7/06, p. 156).  Finally, a third treatment report reflects that the Veteran's right hand was x-rayed and he was found to have a right hand 3rd metacarpal fracture (VBMS, 12/7/06, p. 156).    

The Board notes that the outpatient treatment records are remarkably consistent with the Veteran's testimony.  He testified that the incident occurred at approximately lunchtime.  Such testimony is consistent with him injuring his hand while attending a treatment lecture that began at approximately 11:30 a.m. and concluded at approximately 2:00 p.m.  Additionally, the Veteran's testimony that his hand began to hurt at approximately 4:00 p.m. is somewhat consistent with the fact that he sought treatment for it at approximately 3:00 p.m.  The Board notes that his testimony, given 12 years after the incident, could understandably be off by an hour or so.  Finally, the Board notes that the RO has never disputed the fact that the Veteran's right hand was injured at a VA medical center.  

In its July 2007 rating decision, the RO found that "under current law, an injury sustained unrelated to treatment that happens while in the hospital does not meet the requirements for compensation under 38 U.S.C. 1151."  The basis for the denial appears to be the fact that the Veteran's injury was not sustained as a direct result of care.  That is, that the injury was not caused by the medical care provider while that care provider was actively treating the Veteran.  The Board does not find a basis for construing § 1151 so narrowly.  Rather, the Board finds that the Veteran's hand was injured while he was in a VA hospital for the purpose of obtaining treatment.  Moreover, the Board finds that a Veteran having a door kicked into his hand while seeking psychiatric (AA) treatment was an event that was not reasonably foreseeable.  

For the forgoing reasons, the Board finds that the Veteran is entitled to compensation under 38 U.S.C. § 1151 for a broken right hand.  In reaching this conclusion, the Board is aware that Section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.   Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Here, however, the injury was caused by the actions of a VA employee.  Any doubt is thus resolved in the Veteran's favor.

The Board acknowledges that the Veteran underwent an April 2010 VA examination and that the examiner rendered an opinion that weighed against the claim.  The VA examiner found that there is no objective evidence of carelessness, negligence, lack of proper skill, error in judgment or similar incidents of fault in operative procedure performed on August 10, 2005.  The Board notes that this August 2005 surgery was the procedure by which metal pins and plates were removed from the Veteran's hand.  In so far as the Board has determined that compensation is warranted for a broken right hand as due to an unreasonably foreseeable consequence of VA care, a determination as to whether compensation is warranted for a broken right hand under a different theory of entitlement becomes moot.       



Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated July 2006 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a broken right hand is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


